Title: John Adams to Abigail Adams, 11 March 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia March 11. 1796
          
          Why! this is very clever— Every Monday and every Thursday brings me regularly a Letter, which Softens the Tædium Vitæ The Ennui of Life, in this Wrangling disputacious Metropolis.
          So! We are to have a Quincy Academy! With all my Heart—I am willing to pay my Quota of the Expence. But Something more than a School House will be wanting for so desirable a Purpose.
          Oh that I had a Bosom to lean my Head upon! But how dare you hint or Lisp a Word about Sixty Years of Age If I were near, I would soon convince you that I am not above forty.— I allow in full, all your Claim to Merit Sufferings and Sacrifices, and if it would not be ridiculed would set up mine as high, and vow that no Man in America not even W. has Suffered half so much, or done more. Thus you and I have equal Vanity and Vanity is as good a Pretension as any that prevails. Why says Johnson should not Truth be believed by a Man concerning himself, since the Mind loves truth. He would call it conscious Dignity and self Esteem. Candid Minds who admit the Truth will make the Excuse. But greater Numbers will deny the Truth and make it not only a folly but a Crime— therefore Let Us hold our Tongues.
          
          The House of Representatives have fastened on the British Treaty with all their Teeth and all their Nails. Individuals will bite like savages, and tear like Lions. There will be a desperate Effort of a Party which seems to think and perhaps justly that their Power depends entirely on the Destruction of that Instrument.
          The Business of the Country in many important Departments stands still and suffers for Want of attention, which is all Absorbed by the Debates on the Treaty and will continue to be so for several Weeks. Many Persons are very anxious, and forebode a Majority unfavourable, and the most pernicious and destructive Results. I cannot yet believe that they will be so desperate and unreasonable. If they should be, what is to come next I know not. it will be then evident that this Constitution cannot Stand.
          I pray you to shew no Mercy to the Canker Worm. Engage another hand as soon as you please.
          I hope you will take good Care of your Health, for the sake of your Husband your Children, your other Friends and I will add of your Country. there’s Gallantry for you. As to the Country however, if the H. of R.s condemn the Treaty and defeat its operation, I see nothing but a Dissolution of Government and immediate War. President senate and House all dissolve, and an old Congress revives Debts are all cancelled Paper Money issued and forced into Circulation by the Bayonette and in short Heaven and Earth set at Defyance. I envy the tranquil Lives of a Cranch & a Tufts and an Unkle Norton—yet I am merry enough. “Ise never lays any Thing to heart” Said my Whistleing shoe make in Hanover street with 9 Children in one Room.
        